Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 This office action is in response to the amendment filed on 05/12/2021.
Claims 1, 6-7, 11, and 17-19 have been amended.
Objection to claims 7-11 and 13-17 is withdrawn in view of Applicant’s amendment. 
The 35 U.S.C. 112 rejection to claims 7-11 and 13-17 is withdrawn in view of Applicant’s amendment.
Allowable subject matter was indicated in Advisory action mailed on 5/07/2021.
Claims 7-11 and 13-17 are allowed in view of the withdrawn objection and rejection to claims 7-11 and 13-17 as addressed above.
Claims 1-6 and 18-19 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Response to Amendments/Arguments
Applicant’s amendment filed on 5/12/2021 necessitated additional clarification and/or a new ground rejection.
Independent claims 1, and 18-19 as amended, recite new limitation about “where at least one of the plurality of editing application is an animation editing application” and “detecting whether at least a portion of the resource data stored in the storage medium is updated”. It is noted that claim language does not explicitly recite any feature/resource data/updating steps of the “animation editing application” which are different than the recited “plurality of editing applications” or particularly required only in the “animation editing application”. Therefore, it can be reasonable interpreted the “animation editing application” as a use case/field use of the “editing applications”. 
Dakshinamurthy reference (US2016/0098418A1 – made of record) discloses a method to detect if resource data is updated by comparing indexed version number of the resource (i.e., Fig.3, steps 320-310). Therefore, the combination of the teachings of Dougherty, Krishnamoorthy and Dakshinamurthy discloses the recited limitation about detecting feature (see rejection below).
Applicant’s arguments filed on 5/12/2021, in particular on pages 9-13, have been fully considered but they are moot in view of the new ground rejection. For example:
At Remarks page number 9-10, Applicant submits that Dougherty and Krishnamoorthy do not teach the limitation about updating based on the first and second information, or based on the new amended detecting feature.
However, Examiner respectfully disagrees. 
Dougherty discloses an update feature by collecting data for updating and maintaining version of data in database to the most up-to-date status (i.e., 
At Remarks page number 11-12, Applicant submits that the cited reference does not teach the application is an editing application.
However, Examiner respectfully disagrees.
It is noted that claim language merely recites “a plurality of editing applications each being capable of editing a corresponding type of the resource data, where at least one of the plurality of editing application is an animation editing application”, but does not recite any step/function about editing for the resource data, or anything related to editing animation. Moreover, Dougherty reference explicitly discloses “a system and method are disclosed for facilitating development of computer games”. It can be seen that development, updating and configuration feature of computer games discloses 
At Remarks page number 12, Applicant submits that the cited reference does not teach the limitation about "respond to a request from one of the editing applications to acquire, using a designated resource data which has been designated by a user from the plurality of resource data, information indicating a different type of the resource data associated with the designated resource data, based on at least one of the first information and the second information expressing the association included in the database".
However, Examiner respectfully disagrees. 
As discussed above, Dougherty discloses an update feature by collecting data for updating and maintaining version of data in database to the most up-to-date status. Krishnamoorthy discloses generating first information and second information by using tables for storing information/relationship of the resource data in data store. Dakshinamurthy discloses querying the indexed version of resource data to detect the update.  It can be seen that Dougherty’s collecting data feature combined with Krishnamoorthy’s tables for the first/second information and Dakshinamurthy’s query/request feature to detect update status and perform update to the most up-to-date version discloses such responding to a request.

Claim Interpretation
Claims 1-6: The claimed content development apparatus merely recites “at least one store medium” and “at least one processor”. More specifically, claim 1 and/or claim 6 recites “at least one storage medium configured to: store a plurality of resource data pertaining to content being created; and store a database pertaining to the resource data; and at least one processor configured to: execute a plurality of editing applications, being capable of editing a corresponding type of the resource data” and “the at least one storage medium is further configured to: store data management program”. However, neither “resource data”/”database”/”data management program” nor the “editing applications” being capable to edit the “resource data” is an element of claimed apparatus. Additional functional steps are merely when “resource data/editing applications” is put in to the claimed apparatus in the future, then the claimed apparatus will perform the steps. Further, a basic function of a storage medium is for (“configured to”) storing data/software and a basic function of a processor is for (“configured to”) executing computer software/application. Thus, based on their broadest reasonable interpretation (See MPEP 2103 l.C.), any prior art disclosing computer device having storage medium and processor which can be configured/programmed later with codes/applications as needed to perform the recited steps will be applied for rejection. In view of the specification, it is clear that the invention is “editing applications”/”data” executed by a processor to perform the recited steps. For the compact prosecution purpose, claims will be treated as if including “resource data”, “database”, “data management program”, and “editing applications” are positive elements of the claimed apparatus (e.g., --at least one storage medium storing/including a plurality resource data, and storing/including a database…storing/including data management program). Applicant is advised to amend claims based on the above interpretation.  

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1:
“detecting” in line 21 should be read as – detect --.

Claims 2-6:
Dependent claims 2-6 are also objected for the same reason as addressed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (Dougherty et al., US 7,967,678B2) in view of Krishnamoorthy (Krishnamoorthy et al., US 7,979,455B2) and Dakshinamurthy (Dakshinamurthy et al., US2016/0098418A1 – made of record).
With respect to Claims 1, 18, and 19:
Dougherty discloses a development assistance method, a non-transitory storage medium (i.e., Fig.2, items 110 – “Media”/”Compiled database products”) storing therein the development assistance program, and a content development apparatus (i.e., Fig.2, “a system for facilitating use of geographic data in developing computer games”) for performing/executing the development assistance method/program comprising: 
at least one storage medium (i.e., “hard drives, tapes or other media”, see col.4, line 23; “Master Geographic Database”, see Fig.1-2, item 100, and related description) configured to: 
store a plurality of resource data (i.e., “Geographic Data”, see Fig.1-Fig.2, item 102 and related description) pertaining to content (i.e., “Database Products”, see Fig.2, items 110, 118, and related description) being created; and 

store a database pertaining to the resource data (i.e., “Master Geographic Database”, “Geographic Data”, see Fig.1-2, items 100, 102, and related description); and 
at least one processor (i.e., “mainframe computer”, “a plurality of networked microcomputers”, see col.4, lines 24-26, and related description) configured to: 
execute a plurality of editing applications each being capable of editing a corresponding type of the resource data, where at least one of the plurality of editing application is an animation editing application (i.e., “Game Developer Chooses Variety of Game Types, Locales & Platforms” “Game Developer Produces Variety of Games Produces Corresponding to Game Types, Locales & Platforms”, see Fig.7, Fig.4 step 168 -174-118, and related description); 
[generate, based on the plurality of the resource data, first information created for each type of the resource data and at least including a location of each of the resource data, and second information expressing an association between different types of the first information; store the first information and the second information in the database in the at least one storage medium;]
respond to a request from one of the editing applications to acquire, using a designated resource data which has been designated by a user from the plurality of resource data, information indicating a different type of the resource data associated with the designated resource data (i.e., “Master Geographic Database”, “Retrieve data for selected Locale, Type, Accuracy level”, see Fig.3, Map Products Inventory 160, “New York” indicating a different type of accuracy, e.g., “High Accuracy”, “Med Accuracy”; Fig.4, item 100, step 173, and related description), 
; 
notify the editing application that made the request, of the acquired information (i.e., “Retrieve data for selected Locale, Type, Accuracy level”, “Compilation”, see Fig.4, step 173-174 to GEO DB118, notifying for compilation after acquiring information); 
[detecting whether at least a portion of the resource data stored in the storage medium is updated]; and 
update at least one of  [the first information or the second] information in the database if it is detected that at least a portion of the resource data stored in the at least one storage medium has been updated (see for example, col.3, lines 60 - col.4, lines 10, “Accordingly, the geographic database developer collects data about the same features in order to update or confirm the previously collected data about the features…The master version of the geographic database 100 is maintained as the copy that has the most up-to-date data relating to the coverage area 104.  Accordingly, the master version of the geographic database 100 is updated, expanded, and/or otherwise modified on a regular and continuing basis.”, and related description). 

Dougherty discloses collect data for updating maintaining the most up-to date status (i.e., col.3 lines 60-col.4, line10, “…collects data about the same features in order to update …The master version of the geographic database 100 is maintained as the copy that has the most up-to-date data… Accordingly, the master version of the geographic database 100 is updated…”), but does not explicitly disclose limitations to: 

However, Krishnamoorthy in the same analogous art discloses:
store a database (i.e., “First Database Table”)  pertaining to the resource data (i.e., “Information source Name and identification number for an information source containing information resources”, see Fig.4, step 402, “Storing Information source Name and identification number for an information source containing information resources” and related description);
 	generate, based on the plurality of the resource data, first information created for each type of the resource data and at least including a location of each of the resource data (i.e., “Storing attribute values…in a de-normalized database table”, “Storing the information source identification number… “Storing a type attribute value…in the de-normalized database table”, see Fig.4, steps 402-408, and related description), and second information expressing an association between different types of the first information (i.e., “Storing an indication of whether the information resource can be reified in the De-normalized data table”, see Fig.4, step 410, and related description; Also see col.8, lines 15-22, “The method can additionally comprise storing 410 an indication of whether the information resource can be reified 318 in the  the method can include mapping an existing classification of the information source to the second database table 308, storing the associated tables (302 308) in a relational database…”, and related description); 
store the first information and the second information in the database in the at least one storage medium (i.e., “De-Normalized Tables” ->“RDF Data Store”, see Fig.1, item 111, item 114, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishnamoorthy’s implementation of database table/information into Dougherty. One would have been motivated to do so to faster access database and improve data storage/query performance as suggested by Krishnamoorthy (see for example, col.2, lines 44-61, “the invention provides RDF store database designs, and related systems and methods for faster triplet access… The provided table designs implement key design considerations in order to improve data storage and query performance”, and related description).

Dougherty modified by Krishnamoorthy does not explicitly disclose a method for detecting whether at least a portion of the resource data stored in the storage medium is updated.
However, Dakshinamurthy discloses a method to detect whether at least a portion of the resource data stored in the storage medium is updated (i.e., by comparing numerical order value of a change event – see Fig.3, step 302 - “Query TRS: Identify new change events(s)” and step 310 – “Store and Index Changed Resource”, and a new revision resource is created, TRS service 114 may create a creation change event…indicates the resource from which the new revision resource was created…indexer application 104 queries TRS service 114 to identify one or more new change events for the resources of the TRS…When indexer application subsequently queries TRS service 114, any change events having a numerical order value that is greater than the previous recorded valued can be regarded as new change events…indexer application 104 stores and indexes the changed resource on indexed data repository 106”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Dakshinamurthy into Dougherty and Krishnamoorthy to detect and determine the collected data/resource data stored in the at least one store medium is updated. One would have been motivated to do so to keep and maintain member resource “up-to-date” in the storage medium as suggested by Dakshinamurthy (i.e., paragraph [0041-42], “helps ensure that indexer application 104 updates the indexed versions of the member resources of the TRS in the correct order and keeps them up-to-date… can build and maintain a searchable index of the resources stored on production data repository 116”).
 

With respect to Claim 2:
 Krishnamoorthy discloses wherein the at least one processor generates, a plurality of first tables, each of the first tables at least including the location of each of the resource data (i.e., “information source identification number” and “A type attribute value”, “URI”; see Fig.4 and col.4, line 4 “URI”, and related description), the first tables serving as the first information, and at least one second table expressing the association between information included in one of the first tables and information included in another one of the first tables, the at least one second table serving as the second information (i.e., “mapping…associated tables…”, see col.8, lines 15-22 and related description) (see for example, Fig.4, steps 402-410-  “Storing attribute values…in a de-normalized database table”, “Storing the information source identification number… “Storing a type attribute value…in the de-normalized database table”, and “Storing an indication of whether the information resource can be reified in the De-normalized data table”, Also see col.8, lines 15-22, “The method can additionally comprise storing 410 an indication of whether the information resource can be reified 318 in the de-normalized database table 308.  Furthermore, the method can include mapping an existing classification of the information source to the second database table 308, storing the associated tables (302 308) in a relational database…”, and related description); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishnamoorthy’s table implementation into Dougherty, Krishnamoorthy and Dakshinamurthy. One would have been motivated to do so to faster access database and improve data storage/query performance as suggested by Krishnamoorthy (see for example, col.2, lines 44-61, “the invention provides RDF store database designs, and related systems and methods for faster triplet access… The provided table designs implement key in order to improve data storage and query performance”, and related description).

With respect to Claim 3:
Krishnamoorthy discloses wherein each of the first tables is generated by extracting from a plurality of the resource data pertaining to the respective type of resource data, wherein each table contains in each row the name of the resource data, the name being Uniform Resource Identifier (URI) (i.e., “URI”, see col.4, line 4 “URI”, and related description), or path indicating the location of the resource data. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishnamoorthy’s table implementation into Dougherty, Krishnamoorthy and Dakshinamurthy. One would have been motivated to do so to faster access database and improve data storage/query performance as suggested by Krishnamoorthy (see for example, col.2, lines 44-61, “the invention provides RDF store database designs, and related systems and methods for faster triplet access… The provided table designs implement key design considerations in order to improve data storage and query performance”, and related description).

With respect to Claim 4:
wherein each second table is generated based on the generated first tables, each second table indicating association at least between one of the first tables and another one of the first tables. 
(see for example, Fig.4, steps 402-410-  “Storing attribute values…in a de-normalized database table”, “Storing the information source identification number… “Storing a type attribute value…in the de-normalized database table”, and “Storing an indication of whether the information resource can be reified in the De-normalized data table”; Also see col.8, lines 15-22, “The method can additionally comprise storing 410 an indication of whether the information resource can be reified 318 in the de-normalized database table 308.  Furthermore, the method can include mapping an existing classification of the information source to the second database table 308, storing the associated tables (302 308) in a relational database…”, and related description); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishnamoorthy’s table implementation into Dougherty, Krishnamoorthy and Dakshinamurthy. One would have been motivated to do so to faster access database and improve data storage/query performance as suggested by Krishnamoorthy (see for example, col.2, lines 44-61, “the invention provides RDF store database designs, and related systems and methods for faster triplet access… The provided table designs implement key design considerations in order to improve data storage and query performance”, and related description).

With respect to Claim 5:
wherein the at least one processor (i.e., “mainframe computer”, “a plurality of networked microcomputers”, see col.4, lines 24-26, and related description) [only] updates information regarding an updated resource data. 
(see for example, col.4, lines 6-10, “The master version of the geographic database 100 is maintained as the copy that has the most up-to-date data relating to the coverage area 104.  Accordingly, the master version of the geographic database 100 is updated, expanded, and/or otherwise modified on a regular and continuing basis.”, and related description).
Dougherty does not explicitly disclose the at least one processor only updates information regarding an updated resource data.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allocate different dedicated/only computer/processor (i.e., “mainframe” or “microcomputer”) for updating according to the system configuration. One would have been motivated to do so to allocate different computing resources including the only processor based on the system requirement/implementation.

With respect to Claim 6:
Dougherty modified by Krishnamoorthy and Dakshinamurthy discloses wherein the at least one storage medium (i.e., “hard drives, tapes or other media”, see col.4, line 23, and related description), responds to the request from one of the editing applications to acquire, notifies the editing application, (i.e., “Retrieve data…”, see Fig.4, step 173-174-118, and related description) detects whether at least a portion of the resource data is updated and updates at least one of the first information or the second information (i.e., col.3, lines 60 - col.4, lines 6-10, “Accordingly, the master version of the geographic database 100 is updated, expanded, and/or otherwise modified on a regular and continuing basis.” and as addressed above in claim 1 disclosed by Dakshinamurthy about detecting limitation),
but does not explicitly disclose the storage medium is further configured to: store data management program; wherein by executing the data management program, the at least one processor generates the first information and the second information, stores the first information and the second information. 
However, Krishnamoorthy further discloses storing data management program, wherein by executing the data management program, the at least one processor generates the first information and the second information, stores the first information and the second information (i.e., “a method is provide that facilitates efficient storage of metadata comprising storing an information source name and identification number for an information source containing information in a first database table. The method can further including…”, see col.2, line 62 – col.3, line 10; Also see Fig.4, and related description).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Krishnamoorthy’s method as a data management program, and execute the data management program in order to realize/perform the provided method/functions in combined with Dougherty and Dakshinamurthy’s database/repository system. One would have been motivated to do so to faster access database and improve data storage/query performance as methods for faster triplet access… The provided table designs implement key design considerations in order to improve data storage and query performance”, and related description).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Dougherty (Dougherty et al., US 7,967,678B2) discloses limitation about a content development system comprising: a server; and a plurality of content development apparatuses, wherein the plurality of content development apparatuses  comprise: at least one first memory; at least one first processor; wherein the at least one first memory comprises: a first resource data storage storing a plurality of first resource data pertaining to content being created; a first database storage storing a first database pertaining to the first resource data; wherein the at least one first processor is configured to: store the download resource data  in the first resource data storage, wherein the downloaded resource data is at least a subset of the resource data stored in the first server; execute a plurality of editing processes each being capable of editing a corresponding type of the first resource data; respond to a request from one of the editing processes to acquire, using a designated first resource data which has been designated by a user from the plurality of first resource data, information indicating a 
However Dougherty does not explicitly disclose the server/processor including a first and second servers, and first and second processor to generate different first and second database, or  downloading a plurality of resource data from the first server; generating, based on the plurality of the first resource data, first information created for each type of the first resource data and at least including a location of each of the first resource data, and second information expressing an association between different types of the first information, and stores the first information and the second information in the first database storage as the first database; acquiring based on at least one of the first information and the second information included in the first database; and storing a 
Kim (Kim et al., US2015/0154279A1) discloses downloading a plurality of resource data from the first server.
However, Dougherty modified by Kim does not explicitly disclose generating, based on the plurality of the first resource data, first information created for each type of the first resource data and at least including a location of each of the first resource data, and second information expressing an association between different types of the first information, and stores the first information and the second information in the first database storage as the first database.
Krishnamoorthy (Krishnamoorthy et al., US 7,979,455B2) discloses: store a database pertaining to the resource data; generate, based on the plurality of the resource data, first information created for each type of the resource data and at least including a location of each of the resource data, and second information expressing an 
However, the combination of Dougherty, Kim and Krishnamoorthy does not explicitly disclose the limitation about based on the replaying of each of the plurality of recorded prior executions, reconstructing, for each prior execution of the executable entity, at least (i) a portion of prior code instruction execution, and (ii) one or more prior runtime data entity values; and creating a plurality of models over the plurality of recorded prior executions of the executable entity, including: (i) based on reconstructing the portion of prior code instruction execution for each prior execution of the executable entity, creating a control flow model that models a plurality of patterns of prior code instruction execution across the plurality of recorded prior executions and (ii) based on reconstructing the one or more prior runtime data entity values for each prior execution of the executable entity, creating a data model that models, for at least one data entity, a plurality of prior runtime data values of the data entity across the plurality of recorded prior executions; identifying an anomalous model data point using the plurality of models, based on identifying both of (i) an anomalous pattern of prior code instruction execution within the control flow model, and (ii) an anomalous value of the data entity within the data model.
Schoppe (Schoppe et al., US 2018/0067976A1) discloses wherein the editing by one of the plurality of editing processes is confirmed and complete, the edited first resource data is applied to the resource data stored in the first server and the resource data stored in the first server is updated.


Therefore, in view of the recited content development system comprising: “a first server; a second server; and 3a plurality of content development apparatuses, wherein the plurality of content development apparatuses comprise: at least one first memory; at least one first processor; wherein the at least one first memory comprises: a first resource data storage storing a plurality of first resource data pertaining to content being created; a first database storage storing a first database pertaining to the first resource data; wherein the at least one first processor is configured to: download a plurality of resource data from the first server and store the downloaded resource data 
Consequently, claim 7 is allowed. Claims 8-11 and 13-17 are also allowed due to their dependency on allowable independent claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickinson et al., (US7,546,286B2) discloses a method to update remote data source to/from a data application by applying changes to remote data source;
Matthew Angell (US9,454,363B1) discloses a method to detect application stored in repository is updated by comparing commitId of the versions of the application;
See et al., (US2004/0008727A1) discloses a method for monitoring a changed/updated resource at central data store in view of the related to local resource properties.
Fletcher et al., (US2009/0210481A1) discloses a method for generate information/relationship about set of resources by dynamic mashup resource relationships.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192